Title: To Thomas Jefferson from Joshua Johnson, 4 April 1791
From: Johnson, Joshua
To: Jefferson, Thomas


London, 4 Apr. 1791. Encloses accounts of the Greenland fishery for 1789 and 1790, the former perfect but the latter not, due to incomplete “returns of success,” though an exact copy of that given parliament; also list of ships fitted out for Southern fishery in 1789, though it is impossible to foretell their success since some may be out two or three years. These accounts procured after “considerable trouble and expence.” His next object is to get account of success of outgoing ships for. 1790 and incoming for 1789 and 1790.—He has not been unmindful of the cod fishery, but these accounts will be voluminous and as he fears TJ will think expense in getting them too great he will await further orders.
“The situation this Government has placed herself in, gives me full  employment in watching their Movements, and protecting the citizens of the United States; from the Number of ships put into Commission, and the Scarcity of Seamen, they have been obliged to adopt, their usual arbitrary System in pressing, and of course some of our Seamen may be laid hold of; tho’ no longer than Saturday, I received an assurance from the Duke of Leeds’ office, that any one under that predicament, should be immediately liberated on demand.” He has taken precaution to grant protections to crews of American ships that choose them.—He is awkwardly situated as to appointment of agents as he does not know the President’s intentions concerning vice-consuls. Consuls for other countries depute agents accountable to them. Since these will be useful during armament of British fleet, he will do the same unless directed to the contrary.
